United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0713
Issued: September 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 15, 2018 appellant filed a timely appeal from a January 5, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its January 5, 2018 decision.
The Board’s jurisdiction is limited to evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On November 22, 2017 appellant, then a 61-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained an occupational injury due to “repetitive
motion” while at work. The claim form did not indicate whether appellant stopped work.
In a November 29, 2017 development letter, OWCP acknowledged receipt of appellant’s
claim. It provided appellant a factual questionnaire to complete and return and requested medical
evidence in support of his claim. OWCP afforded him 30 days to submit the requested medical
evidence and factual information. A similar letter was sent to the employing establishment.
On December 11, 2017 OWCP received the employing establishment’s response to its
November 29, 2017 development letter. In a December 5, 2017 e-mail, L.W., appellant’s
postmaster, related that appellant’s daily tasks consisted of casing mail, pulling down mail, loading
parcels, and delivering mail with his right arm. She noted that his work required a lot of repetitive
motion. L.W. explained that he assigned a rural carrier assistant to help appellant on extremely
heavy mail volume and package days. She reported that his physical job requirements required
casing and bundling mail, loading and unloading his vehicle, lifting and carrying mail for a
dismounted delivery, and driving in all weather conditions.
The employing establishment provided a rural carrier position description. It also provided
a duty status report (Form CA-17) indicating that it could provide limited duty to meet most
restrictions.
In a December 12, 2017 report, Dr. Mark J. Isaacson, an orthopedic surgeon and osteopath,
noted appellant’s complaints of right shoulder pain. He indicated that appellant worked for the
employing establishment and had repetitive motion of reaching out of his car hundreds of times a
day. Dr. Isaacson reviewed appellant’s history and provided examination findings. He related
that examination of appellant’s right shoulder showed significant tenderness over the
acromioclavicular (AC) joint, but no erythema, ecchymosis, or skin breakdown. Range of motion
was full, except for pain with forward flexion beyond 95 degrees. Hawkins impingement test was
slightly positive. Dr. Isaacson diagnosed right shoulder pain with rotator cuff tendinitis as well as
AC joint arthritis.
By decision dated January 5, 2018, OWCP denied appellant’s occupational disease claim.
It accepted his employment duties as a rural carrier and a diagnosis of a right shoulder condition,
but denied his claim because the medical evidence submitted was insufficient to establish that his
right shoulder condition was causally related to his federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial

3

Supra note 1.

2

evidence4 including that he or she sustained an injury in the performance of duty, and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish causal
relationship between his right shoulder condition and the accepted factors of his federal
employment.
The only medical evidence appellant submitted was a December 12, 2017 report authored
by Dr. Isaacson, who related that appellant experienced right shoulder pain and that his
employment involved repetitive motion of reaching out of his car while delivering mail.
Dr. Isaacson conducted an examination and diagnosed right shoulder pain with rotator cuff
tendinitis as well as AC joint arthritis. He did not, however, provide any opinion regarding the
cause of appellant’s right shoulder condition. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.9 For this reason, this report is insufficient to establish
appellant’s claim.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB
1143, 1145 (1989).
6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9
C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); .A.D.,
58 ECAB 149 (2006).

3

Causal relationship is a medical question that must be established by probative medical
opinion from a physician.10 The mere fact that work activities may produce symptoms revelatory
of an underlying condition does not raise an inference of an employment relation. Such a
relationship must be shown by rationalized medical evidence of a causal relation based upon a
specific and accurate history of employment conditions which are alleged to have caused or
exacerbated a disabling condition.11 As appellant has not provided such rationalized medical
evidence showing that his accepted employment duties caused or aggravated his right shoulder
condition, he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
injury causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
10

W.W., Docket No. 09-1619 (issued June 2010); David Apgar, 57 ECAB 137 (2005).

11

Patricia J. Bolleter, 40 ECAB 373 (1988).

4

